UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7308



LONNIE LEE CARR,

                                            Petitioner - Appellant,

          versus


RON ANGELONE; MARK EARLEY,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-98-951)


Submitted:   October 27, 1998           Decided:    November 10, 1998


Before LUTTIG and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lonnie Lee Carr, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. The district court properly concluded

that Appellant’s petition was time-barred because it was filed more

than one year after Appellant’s conviction became final. Accord-

ingly, we deny a certificate of appealability and dismiss the ap-

peal on the reasoning of the district court. Carr v. Angelone, No.

CA-98-951 (E.D. Va. July 16, 1998). We deny Appellant’s motion for

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2